 In the Matter of BANNER SLIPPER CO., INC.andUNITED SHOE WORKERSor AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGAN-IZATIONSandWAYNE SHOE AND SLIPPER WORKERS UNION, INC.,PARTY TO THE CONTRACT.Case No. C-1743.-Decided May 6,1941Jurisdiction:footwear manufacturing industry.Unfair LaborPractices, -In General:responsibility, of employer for activities, in behalf of inside union,by a person who was an official of the town's "trade association."Interference,Restraint, and Coercion.anti-union statements.Company'-Dominated Union:formation, of, to forestall "outside" organization-membership solicitation by representatives -of management on company timeand property-support : permitting use of president's office to sign up members;permitting meetings to be held on company time and property and shutting off,the power on the occasion of this meeting : financial support in the form of loans-interference and discrimination constituting acts of domination : cautioningrecalcitrant employees that unless they join the "inside" union the plant wouldshut down ; in contrast to aid given "inside" union at employer's insistance listof "agitators" was drawn up and used as a means of getting rid of those em-ployees who favored the "outside" union and were hostile to "inside? union.Discrimination:discharges for union membership and activity ; refusal to permitemployees, to resume work because they were not members in good standingunder closed-shop contract with company-dominated union ; charges of, dis-missed as to six employees.Remedial Orders:disestablishment of company-dominated union; abrogation ofcontract; reinstatement and back pay.,Mr. Geoffrey J. Cunniff,for the Board.Mr. David Ger/tzrdt,of New York City, for .the 'Company.Mr. Julius Crane,of Binghamton, N. Y., andMr. Leo Goodman,ofWashington, D. C., -for the United.-Mr. I. B. Rutherford,of Honesdale, Pa., for Wayne Shoe Union.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE -CASECharges and amended charges having been filed by United ShoeWorkers of America, herein called the United, the National Labor'R. B., No. 105.621 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, herein called the Board, by the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint dated August 6, 1940, against Banner Slipper Co., Inc., Hones-dale, Pennsylvania, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called- the Act.Copies of the complaint, ac-companied by notice of hearing, were duly served upon the respondent,the United, and Wayne Shoe and Slipper Workers Union, Inc., whichwas named in the complaint as "Party to the Contract" mentionedtherein, hereinafter referred to as Wayne Shoe Union.Concerning the unfair labor practices the complaint alleged insubstance (1) that the respondent-in or about June, July, Augustand September 1939, and at other times down to the issuance of thecomplaint, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act in thatit suggested and urged them to join and affiliate with Wayne ShoeUnion,'threatened them with dismissal if they joined the United andthat the respondent's Honesdale plant would be closed if the Unitedorganized its employees, disparaged and criticized the United, itspurposes and leaders and informed 'certain employees that if theUnited's organizers came into Honesdale, physical violence would beinflicted upon them, urged and persuaded certain employees to aban-don membership in and activity for the United and in order tofrustrate the United's organizational activity, offered certain em-ployees various sums of money to leave the city of Honesdale, causedcirculation among the employees of a petition in order to ascertainthat they did not desire to belong to the United or any other nationallabor organization; (2) that during the period from on or about June26,,1939, down to and including the date of the issuance of the com-plaint the respondent dominated and interfered with the formationand administration of Wayne Shoe Union and contributed financialand other support to it in that during June, July, and August 1939,and thereafter, it caused and permitted certain' of its supervisory em-ployees to aid and assist in the formation and administration thereof;on or about June 26, 1939, caused and permitted, through its agentsand officials, a petition on behalf of Wayne Shoe Union to be signedin the main office during working hours; in or about June 1939 causedand permitted one James Arthur to speak to the employees in theHonesdale plant in order to urge and persuade said employees toabandon membership in the United and to join Wayne Shoe Union,I Incorrectly designated in some of the formal papers as Banner Slipper Company.Thiswas corrected by motion made at the hearing. BANNER SLIPPER COMPANY, INC.623and about said time stated`to various employees through its officersand agents that membership in Wayne Shoe Union was necessary ifthe employees wished to continue working for the respondent; in orabout July, August, and September 1939, through its officers and agentsassisted in collecting dues from its employees to be paid Wayne ShoeUnion and permitted use of facilities at the Honesdale plant duringworking hours for said purpose; during July and August 1939 throughits officers and agents aforesaid caused circulation among its employeesof a petition setting forth that their only intention was to be membersofWayne Shoe Union; in June, July, August, and September 1939granted Wayne Shoe Union the privilege of placing notices of meet-ings on bulletin boards but denieda similarprivilege to the United,on or about September 21, 1939, entered into a closed-shop contractwith Wayne Shoe Union, which contract is void and in violation ofthe Act; andin numerousother ways did dominate, interfere with,and contribute financial and other support to,Wayne Shoe Union;and (3) that the respondent on various stated dates terminated theemployment of and refused to reinstate 18 named employees becauseof said employees' membership in and activity for the United, and byother acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On August 17, 1940, the respondent filed an answer in which itdenied that it had engaged in the alleged unfair labor practices.Wayne Shoe Union also filed an answer denying the material allega-tions of the complaint.After two postponements ordered by the Regional Director, ahearing was held, pursuant to notice, at Honesdale,, Pennsylvania,on September 30 and October 1, 2, 7, 8, 9, and 10, 1940, before WilliamB. Barton, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondent, and Wayne Shoe Union wererepresented by counsel and the United by its representative.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing motions were made toamend the complaint to conform to the proof as to the spelling ofnames.The respondent agreed that such amendments should bemade and the motions were granted.The fourth day of the hearingcounsel for the Board moved "that the complaint be dismissed inso far as it alleges that one Doris Barnes was dismissed because ofher activities in the Union."The motion was granted.2At theclose of the hearing the respondent Moved to dismiss the complaint in2Counsel for the Board explained that there was no such person as Doris Barnes and thenames was erroneously set forth in the complaint 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDits entirety and also moved to dismiss the allegations as to DorisBishop, Stella Barnes, and Helen Daniels.3The Trial Examinerreserved ruling on these motions, and in his Intermediate Report,discussed below, granted the motion to dismiss the complaint as tothe three employees above named, and denied the notion to dismissthe complaint in its entirety.At the close of the hearing WayneShoe Union moved to dismiss the allegations in paragraphs 7 and9 of the complaint.The Trial Examiner reserved ruling on themotion and in his Intermediate Report denied it.During the courseof the hearing, the Trial Examiner sustained objections by counselfor the Board to the introduction in evidence by the respondent oftestimony to show that the respondent on various occasions had madeloans to certain employees, and receipts for such loans.The respond-ent thereupon made an offer of proof with respect to the foregoingevidence.This ruling is hereby reversed and the receipts offered bythe respondent are hereby made a part of the record.'We shallalso accept and consider below the offer of proof made by therespondent.During the course of the hearing, the Trial Examinermade rulings on other motions and on other objections to the admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Ex-cept as indicated above, the rulings are hereby affirmed.After theclose of the hearing a brief was submitted to, the Trial Examiner bycounsel for the respondent.The Trial Examiner thereafter filed his Intermediate Report datedNovember 29, 1940, copies of which were duly served upon the parties.He found therein that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3), and Section 2 (6) and (7)of the Act and recommended that- the respondent cease and desisttherefrom and take certain specified affirmative action deemed neces-sary to effectuate the policies of the Act.He further recommendedthat the complaint be dismissed in so far as it related to the allegeddiscriminatory discharge of Mildred Hunter, Doris Bishop, StellaBarnes, Helen Daniels, and Vincent Polt.On December 23 and 26, 1940, respectively, Wayne Shoe Unionand the respondent filed exceptions to the Intermediate Report.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board' on March11, 1941, inWashington, D. C.The respondent and Wayne Shoe3Counsel for tha respondent also included the name of Doris Barnes in his motion, appar-ently overlooking the previous ruling which dismissed the complaint as to her.4The exhibits in question appear in the record of the hearing as "Respondent's Rejected-Exhibits 2, 3 (a), (b),and (c),4, and 5." BANNER SLIPPER COMPANY, INC.625Union appeared by counsel, the United by its representative, andall participated in the oral argument.The Board has consideredthe exceptions to the Intermediate Report filed by the respondentandWayne Shoe Union, and the respondent's brief submitted tothe Trial Examiner, and, in so far as the exceptions are inconsistentwith the findings, conclusions, and order set forth below, finds themto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a'corporation organized under the laws of theCommonwealth of Pennsylvania and has its principal place of busi-ness at Honesdale, Pennsylvania.At Honesdale it maintains a plantin which it manufactures footwear.The principal materials usedat this plant are leather, imitation leather, cotton linings, sewingthread, and rubber heels.The cost of 'materials used at this plantin the year 1939 was in excess of $150,000, and the respondent pur-chased 90 per cent of such materials in States of the United Statesother than the Commonwealth of Pennsylvania.Since 1936 in excessof 90 per cent of the materials used by the respondent at its Hones-dale plant have been transported' to it from States of the UnitedStates other than the Commonwealth of Pennsylvania.On the basisof cost the value of all products of the Honesdale plant during theyear 1939 was approximately $600,000. In the manufacture, sale,and distribution of footwear at its Honesdale plant since 1936 therespondent has continuously caused in excess of 90 per cent of theproducts of said plant to be transported in interstate commerce tovarious States of the United States other than the Commonwealthof Pennsylvania.H. THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, affiliated with the Congressof Industrial Organizations, herein called the C. I. 0., is a labororganization, admitting to membership employees of the respondent'sHonesdale plant.Wayne Shoe and Slipper Workers Union, Inc.,b is an unaffiliatedlabor organization, admitting to membership employees of the re-spondent's Honesdale plant.6As hereinafter noted, this labor organization was the successor to the Banner SlipperUnion. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercion; the organization of the WayneShoe UnionPrior to June 1939 there had been no labor organization of therespondent's employees in the Honesdale plant.On or about Mon-day, June 19, Stanley Jarusik, a trimming-machine operator in therespondent's plant, told a number of the other employees that on thefollowing Wednesday evening there would be a meeting of employeesat a place known as Clark's Corners about 4 miles from Honesdale.The announced meeting took place' and approximately 12 employeesof the respondent attended.Wayne Spetigue, a business agent ofthe United, spoke to this group of employees at the, meeting,, tellingthem "that he was organizing the company. and he asked them if theywould help . . ." About 300 membership application, cards weredistributed among those present, who soon after the meeting obtainedthe signatures of a number of the employees and turned over, thesigned cards to Jarusik.The afternoon of the following day, Thurs-day, June 22, during working hours Julius Lenschen, superintendentof the plant, stopped at the trimming machine where Jarusik was ,at work and said, "I heard that you are one of the fellows that wasstarting a union in the shop."The next day during working hoursLenschen again talked to Jarusik at the machine where the latterworked, Lenschen telling Jarusik that Jarusik had a family to keepand had a job. Lenschen also told Jarusik that he would get a bet-ter job if he changed his ways and that Isador Levy, president of therespondent, had said that "if we joined the C. I. 0., he would closethe shop down."On the evening of Friday, June 23, Edgar Bishop and LeslieAllen, two employees in the plant, called at the home of James A.Arthur, a Honesdale businessman and president of the HonesdaleBusinessmen's and Board of Trade Association, and asked for assist-ance in starting among the respondent's employees an unaffiliatedlabor organization.Arthur testified that nothing was said on this occasion about keep-ing the C. I. O. out of the plant, but Bishop, who was called asa witness by the respondent, and whose demeanor, according to theTrial Examiner, was adverse to the Board,,testified on cross-examina-tion that he and Allen probably mentioned to Arthur on this occasionthe desire of himself and Allen "to keep',the CIO out of the plant."a Our findings above are based on the uncontroverted testimony of Stanley Jarusik.Lenschen did not testify at the hearing. In its brief the respondent submits that Lenschenwas no longer in the respondent's employ.Except for the testimony of Isador Levy, presi-dent of the respondent,that he did not "think"that Lenschen was in Honesdale,there isno showing that the respondent made any effort to locate him nor did the respondent requestthe Board to issue a subpoena for Lenschen. BANNER SLIPPERCOMPANY, INC.627-On the basis of Bishop's testimony we find, as did the Trial Ex-aminer, that on the evening of June 23, 1939, Bishop, Allen, andArthur talked together about their desires of keeping the C. I. O.out of the Honesdale plant.Arthur on this occasion gave Bishopand Allen about 200 cards the form of which was in part as foiJows :The Honesdale Industrial Council, composed of the citizensof Honesdale, are interested in the well being, of the communityand offer their assistance in securing a position, for you withthe understanding that you will live up to the rules and regula-tions governing same, and in case of a grievance arising betweenemployer and employee that cannot be satisfactorily adjusted, areyou willing to submit same to an impartial board of arbitrators?Signed -------- ---------------------- Yes ------ No ------Arthur 'told Allen and Bishop to -see how -many employees wouldsign the cards "and ,whoever signed those cards we would know wasin favor of the local union."'front of the former's place of business in Honesdale.Arthur mean-while had typed a petition and gave Bishop some copies of it.Thispetition read as follows :We, the undersigned, being employees of Banner Slipper Co.,Inc., of Honesdale, Pa., in consideration of our mutual promisesand agreeffients, and on our own choosing, hereby agree to joinand to establish the Banner Slipper Union for the benefit andprotection of the employees of said Banner Slipper Co., Inc.,and we hereby authorize and request solely the duly constitutedofficers or committee of the said Banner Slipper Union to repre-sent each of its individually and collectively for the purpose ofbargaining in regards to n ages, hours and working conditions.We, and each of us, do further agree that in the event disputesand differences arise between the officers or committee of BannerSlipper Union and the Banner Slipper Co. Inc., that then andin that event said disputes or differences shall be presented to anddecided upon by the Honesdale Industrial Council, and we andeach of us do agree to be bound finally by the decisions and find-ings of the said Honesdale Industrial Council, said HonesdaleIndustrial Council to consist,of a committee appointed by theChamber of Commerce; a committee appointedby the BusinessAlen'sAssociation, a representative from Banner Slipper Co.Inc., and a,representative from Banner Slipper Union.'The evidence indicates that the employees frequently referred to the Banner SlipperUnion andthe WayneShoe Union as the local.441843-42-vol 31--41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis agreement is executed by us and each of us for the solepurpose of continuing the harmonious relationship that has thusfar existed between employer and employees.The same morning,Bishop, Allen, and George Seitz,an employeein the shipping room, occupied the office of1sador Levy, president ofthe respondent,who was at that time absent from the plant.Theyhad with them in the office the above cards and the petition.Duringthe morning they called from their work the employees of each de-partment who were in the factory,asking them to come to Levy'soffice.These employees were there asked by Bishop,Allen, and Seitzto sign one of the cards and the petition'mentioned above.Most ofthe morning was spent obtaining these signatures.Julius Lenschenwas present in the factory as the employees left each department togo to Levy's office,but he raised no objectionto whatwas taking place.Isador Levy who, as mentioned above, was absent from Honesdalewhen his office was thus used on this occasion,contended at the hear-ing that he had never given any employee permission to make such useof his office.However, Harold Levy, brother of the respondent's presi-dent, and at that time in- charge of -the shipping room and of therespondent's offices,was in the factory on the morning of June 24.Harold Levy came into his brother's office while some of the em-ployees were there on the occasion described above.Levy at that timeinquired of Bishop,Allen, and Seitz why they were in the office andthey replied that they"had private business to attend to."Theyasked Levy to leave and Seitz"playfully"led him out of the office.Levy contended at the hearing that he did not knowon Saturday,June 24, what was taking place in Isador Levy's office.The evidenceshows, however,that the copies of the petition and the cards wereon a table when Levy entered the office. The table was being usedat the time as a place where the employees were signing the petitionand the cards.Bishop and Seitz were seated atthe table and Allenwas near it when Harold Levy inquired as to why Bishop, Allen, andSeitz were in the office.Levy left the office without protest whenrequested to do so by Seitz, notwithstanding he fact that he wasSeitz' supervisor in the shipping room and Seitz was absent from,hiswork that morning for about 2 hours.Levy never questioned Seitzregarding the absence of the latter from his work.Under all thecircumstances we do not credit Harold Levy's denialof knowledge ofthe events of the morning of June 24.We find, as.dia the Trial Ex-aminer, that Harold Levy knew at the time that Bishop, Seitz, andAllen were using the office as a place for employeesto signthe cardsand petition mentioned above.On Monday,June 26, several-employees, including Bishop, askedArthur to be present at the plant that afternoon to assist wih the BANNER SLIPPER COMPANY, INC.629'formation of an unaffiliated union.Between 4 and 4 :30 p. m. that dayhe appeared' at the plant and presided over a,meeting of employeesheld on -the second floor.Arthur advised the employees to elect tem--porary officers as the first step in the formation of a labor organization.Testimony by several Board witnesses indicated that Arthur alsosaid in substance at this meeting that the Honesdale businessmen hadbeen preparing for about 3 years for the possibility of a union com-ing into Honesdale and that they were ready for it; that in order tokeep the respondent's factory in Honesdale it would be best to have alocal union.Arthur denied that he made any such statements.How-,ever, other witnesses besides Arthur who testified for the respondentabout this meeting, although failing to include in their summaries ofArthur's remarks any statements of the above nature, did not specificallydeny that he made these remarks.We find, as did the Trial Examiner,that Arthur made in substance the statements related by the witnessesfor the Board as stated" above.Before, this meeting adjourned tem-porary officers were nominated and elected."Although the recorddoes not disclose whether the employees formally adopted at thismeeting a name for the unaffiliated union, several witnesses for-theBoard testified, and we find, that the intended name of the organizationwas Banner Slipper UnionsArthur and witnesses for the respondent denied that anybody con-nected with the respondent's management gave him permission tohold this meeting.However, Superintendent Julius Lenschen waspresent on the second floor when the approximately 200 employeesassembled for the meeting and he was present during part of the meet-ing.At no time did he object to this proceeding on company timeand property.The power in the plant had been shut off just before thegroup assembled for the meeting, notwithstanding the fact that theemployees generally worked until 5 p. m.The respondent's witnessesdenied any knowledge regarding who shut off the power on this oc-casion.Edgar Bishop, mentioned above, testified as follows regardingthe power being shut off :Q. (By Dir. Cunniff.) Isn't it a fact that Arthur come [sic]to the plant while many of the employees were working?A. There were probably some working, yes.Q. And don't you know, as a matter of fact,, that the power wasshut off ?A. Sure, it was off for awhile.Q.Who shut it off ?The temporary officers elected wereCharles Burket-chairman;Edgai Bishop-vicechairman ; Ralph Irwin-treasurer , and George Seitz-secretarytiTins was the name of,the union as set forth in the petition prepared by Arthur andreferred to above 630DECISIONSOF NATIONALLABOR RELATIONS BOARDA. I don't know.Q.Who had the right, if you know, to shut off the power?A. That was when we were down there working.Q.Well, who has the right during working hours, if you know,to shut off the power?A. No one, I should think,unless it wasthe boss.Q. That is, to your best knowledge, isn't it?A., That is my knowledge, yes.The respondent did not introduce evidence to contradict this testi-mony by Bishop.On the basis of Bishop's testimony and the entirerecord we find, as did the Trial Examiner, that the power in theplant on the occasion of the above meeting was shut off with theconsent of the management.1°Thus the employees had reason tobelieve that Arthur's statements, made on company time and prop-erty, reflected the desires of the respondent.We find that therespondent is- responsible for Arthur's statements made at this meet-ing, as described above.Isador Levy testified that after -the above meeting he instructedthe foremen that he "didn't want anything like this to happen inour factory."He admitted, however, that he never communicatedwith Arthur about the matter. In view of all the evidence it appearsextremely doubtful that Levy instructed the foremen as he testified.In any event,it is clear that such instruction was never communicatedto the employees, and we so find, as -did the Trial Examiner.The temporary officers who had been elected called a meeting forthe evening of June 29 to be held at the Alert Fire Hall in Honesdale.The day before the meeting, Seitz, mentioned above, placed on thefactory front door a sign announcing the meeting and that it wouldinclude refreshments.'1This sign was on the door 2 full days beforethe meeting.About 100 employees attended the meeting and perma-nent officers 12 and an executive board were elected.During the elec-tion of officers Joe Van Driesen, a hand ]aster for the respondent,objected to the election of Edgar Bishop as permanent vice chair-man, telling the group "that Bishop would go back and tell thebosses what went on at the meetings and that he should not be thereor be on the board."Those present did not elect Bishop a permanentofficer or a member of the executive board and voted to terminate10 The respondent excepted to the Trial Examiner's finding in the Intermediate Reportthat the employees worked until 5 p. in. on June 26In its brief and at the oral argumentthe respondent contended that the employees had already ceased work when Arthur arrivedat the plant.We are of the opinion, however,that the above testimony amply supportsthe finding that on that date the employees would have worked until 5 p in11 Seitz testified that he wrote the sign and that Bishop or Burket might have helped himplace it on the door.12 The permanent officers elected were : Charles Burket-chairman;Joe Van Driesen-vice chairman ; George Seitz-secretary;and Ralph Irwin-treasui er. BANNER SLIPPER COMPANY, INC.631hismembership.He appears 'to have taken no further 'part in theBanner Slipper Union or Wayne Shoe Union.It is obvious that Van Driesen's argument against Bishop's holdingan office in the local union was in effect that he would be representingthe management at the meetings. In view of the prominent partplayed' by Bishop in this labor organization prior to June 29, it, isimportant , to determine whether he in fact acted for or representedthe management as argued by Van Driesen.The respondent contendsthat Bishop had no such authority.Bishop described his work asthat of assembling uppers, insoles, and counters, which he thenplaced on a rack for other employees.He testified that in June 1939he had two helpers, Kelch and Firnstone.He denied in his testimony'that he had any authority over them, but contended that they instructedhim what to do as often as he instructed them.On cross-examination,however, George ,Seith,"' mentioned above, who was called by therespondent as a witness and whose demeanor, according to the TrialExaminer, was hostile to the Board, admitted that Bishops work tookhim in and out of the office.He also admitted that when the machine'broke down or when supplies , were needed for the operation it was,Bishop who `.`took care of it" and that neither Kelch nor Firnstonehad any such duties. It is significant that although the employeesvoted their disapproval of Bishop's having any connection with thislabor organization after the suggestion that he "would go back and tellthe bosses," no such question was ever raised as to Kelch and Fire-stone.This incident indicates, and we find, as did the Trial Examiner,that the employees identified Bishop with the management.Underthe circumstances, the employees did not have the complete andunhampered, freedom of choice which the Act contemplates 14 'At ' the June 29 meeting several members criticized the plan forarbitration set forth in the petition signed on or, about June 24, and itwas informally decided to abandon the arbitration features of theplan.At the following meeting of the executive board held in July1939, the name Banner Slipper Union was changed to Wayne Shoeand Slipper Workers Union.On August 2 and 3, 1939, Van Driesen; chairman of the executiveboard of-the Wayne Shoe Union, spent about a day and a half duringworking hours circulating among the employees in the plant a petitionwhich recited that the signing employees desired "to form an Inde-pendent Union" and disapproved "of any Union affiliated either with18 Seitz played an important part in the formation of the Banner Slipper Union and itssuccessor,the Wayne Shoe Union,as the discussion discloses.He resigned,however, fromhis office and membership in the Wayne Shoe Union after several members objected to hismembership and office because he was classified as an office worker.14 SeeInternational Association of Machinists v. N. L. R. B.,decided by the SupremeCourt of the United States November 12, 1940. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe American Federation of Labor or the, C. I. 0." Thereafter onAugust 7 and 8, 1939, Ida Ludwig and Helen 'Gay, employees andmembers of the executive board of the Wayne Shoe Union, and VanDriesen circulated during working hours another petition which des-ignated as collective bargaining representatives of the employees 13membersof the executive board of the Wayne Shoe Union.l5Van Driesen testified that prior to the circulation of the petitionon August 2 and 3 Isadore Levy told him that "he (Levy), wanted toget a vote of confidence of how many we could muster up in the localunion."Van Driesen further testified that he then had the abovepetition prepared, "showed the heading to Levy and told him thatI should go through "the factory and have it signed up so to givehim what he asked for, the vote of confidence, which I did." Levydenied Van Driesen's testimony as follows :Q. (By Mr Gerhardt.)Did he (Van Driesen) ever come toyou for permission to circulate any petition?A. Never did.This categorical denial by Levy clearly does not extend to all thetestimony of Van Driesen on the subject as stated above.More-over, undisputed testimony by Van Driesen that he circulated thispetition without interruption during working hours, going into allthe departments of the plant with it over a period of a day anda half, is compatible with. his other testimony regarding it as relatedabove, rather than with the denial by Levy.Under all the circum-stances, we agree with the Trial Examiner who credited Van Driesen'stestimony regarding the petition circulated on August2 and 3 asstated above.We find that Van Driesen circulated the petitionupon the instigation and with the permission of therespondent.The circumstances under which the other petition was circulatedon August 7 and 8 are detailed in the uncontroverted testimony ofHelen Gay, who, after stating that she helped during working hourspresent this petition for signature to all the employees in the plant,testified as follows :-Q. (By Mr. Cunniff.)Where was Hyzen (the departmentsuperintendent or foreman) 16 at the time you took this paperaround?A. He was working._Q. Did he say anything to you?A. No, he didn't.11 Since as noted above the employees had decided to abandon the arbitration plan setforth in the petition of June 24,the petition of August 7 and 8 was circulated so that therespondent might have tangible evidence that the employees desired a local union.Ashereinafter noted we have found that this petition was circulated on company time andproperty with the consent of the management.10The words inclosed in parentheses have been supplied. BANNER SLIPPERCOMPANY, INC.'633Q. Did he ask you where you were?-A. No.Q. Did he say anything to you at all when you came back?A. No.'-We find that the above-mentioned petition was circulated on companytime and property with the acquiescence of the management. .In or about September 1939 an attorney representing the respond-ent and another representing the members of the executive boardof the Wayne Shoe Union drafted a contract between the respondentand the executive board members as' to wages, hours, and workingconditions of the employees.On September 20, 1939,' according tothe testimony of Helen Jarusik, Isador Levy went into the packingdepartment, and stated to the girls employed in that department"that he has got an inside union there and he is going to sign withit; that he wants us girls to sign up one hundred per cent or elsehe is going to padlock the doors."Although Levy denied makingthis statement, the Trial Examiner found as a fact the foregoingtestimony of Helen Jarusik.We find that Isador Levy made thestatement attributed to him above.The next day the respondent signed a closed-shop contract withthe 13 members of the executive board 17 as representatives of theemployees of the respondent.Van-Driesen testified that during the period of organization of theWayne Shoe Union, -the respondent's president, Isador Levy, waslending financial assistance to aid in carrying on these activities.The 'substance of his testimony regarding such financialassistancedepartment, paid for the refreshments served at the above-meetingon June 29, 1939, from a loan of $50.00 made by Isador Levy; thatIrwin'reported to the executive board of the Wayne Shoe Union,soon after June 29, the amount spent for such refreshments and thathe had obtained a $50.00 loan; that thereafter in December 1939 VanDriesen asked Irwin if Irwin could not obtain another $50.00 to en-able theWayne Shoe Union to pay for a charter of incorporation;'that Irwin then informed Van Driesen that the source of the pre-vious $50.00 was Levy; that Van Driesen then borrowed from Levy$50.00 which Van Driesen used to obtain said charter; that Levy said,at the time, "I can't let it be known that I am giving you this for thecharter, but I can give it to you as a personalloan";that .Van Driesenerranged to repay part of said loan by obtaining petmission fromHarold Levy to set up a table in the plant on pay day, December 29,1939, at which time the employees were'to pass the table and pay Van11,These.13 executive board members are the same as those named in the petition circu-1 - 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrie'sen 25 cents each; 18 that Van Driesen explained this plan toForemen Sam La Point, Harold Myers, and Edward Hyzen; 19 thathe "made arrangements with Myers to take a table back in the cornerso that when he paid the employees they could pass me sitting at thetable there"; that the plan was, carried out, and a payment was madeon the loan from the, funds collected; that early in August 1939 Isa-,dore Levy advanced Van Driesen $10.00 to cover time Van Driesenlost from his work iri circulating the petitions mentioned above; thata few days later Van Driesen offered to arrange to repay it, but Levysaid, "Well, we will forget about it"; that up to, December 1939 Levygave Van Driesen on different occasions, to repay Van Driesen fortime, spent on behalf of the Wayne Shoe Union, sums which totaledanother $35.00; that neither Van Driesen nor Levy had ever men-tioned repayment of said sums and said sums have not been repaid.Levy admitted that he made a loan of $50.00 to Irwin early in Julyand another loan in the same amount to Van Driesen in December,but denied that he knew for what purpose either loan was to be used.He denied advancing the other sums of money to Van Driesen as men-tioned above.Irwin also denied that he told Levy why he (Irwin)wanted the loan obtained from Levy in July.He testified duringdirect examination in response to a question by the Trial Examinerregarding his conversation with Van Driesen in December, "Well,he came up and wanted $50. for the charter. I said I could not givehim $50, that I did not have it. So that is all that was said at thattime."ent's counsel on direct examination as to whether he ever told VanDriesen that Levy loaned Irwin the money for the refreshments, an-swered, "No, not directly."On cross-examination by counsel for theBoard, Irwin admitted that by the words "not directly" he meantthat he did not tell Van Driesen until December that the above loanwas from Levy.20La Point, Hyzen, and Myers were all called by_the respondent totestify.La Point and Hyzen did not deny the-collection of 25 centsfrom the employees on December 29, 1939, under the circumstancesdetailed by Van Driesen in his testimony as stated above.Myers,on cross-examination, testified regarding the incident as follows :Q. (By Mr. Cunniff.) , Well, now, on December 29th, can youremember if that was the time Van Driesen was collecting moneyfrom the local; didn't you pay the men and tell them to go overto the table and get their money; just that once?18 It appears that assessing the members of the Wayne Shoe Union and collectingthe sumassessed from them while they were at the factory was a rather common practice.19Erroneously referred to at one point in'the record as J. Heisen.20 Irwin indicated that he paid $32.90 of his own money for refreshments at thetime, butrepaid himself through the loan from Levy which Irwin repaid. It appearsthat the WayneShoe Union reimbursed Irwin some time after the loan. BANNER SLIPPERCOMPANY, INC.635A. I don't remember that, I am sure.Q. You wouldn't say, Mr.;Myers, that you didn't tell them togo over there and get their money?A. I wouldn't say I did or did not, because I don't remember.The Trial Examiner was impressed with Van Drieseil as a witnessand noted that he appeared honest and determined to relate the truth.Under all the circumstances, we agree with the Trial Examiner whocredited truthfulness to Van Driesen's testimony and we find that therespondent gave financial assistance to the Wayne Shoe Union 21The aid and assistance rendered by the respondent to the Wayne ShoeUnion is further demonstrated by the treatment the respondentaccorded those employees who opposed this labor organization.VanDriesen testified that at various times between July 1939 and February1940, in response to inquiries by Isador Levy, he submitted to Levy thenames of employees whom he "considered agitators." 22Van Driesenalso testified that Levy stated to him on one of these occasions that theseemployees could not be discharged for union activities and Van Driesenreplied that Levy. would "have to ... get some other defect in theirwork, or something like that to make grounds" for discharging them.Levy denied this testimony of Van.Driesen.Because of the favorableimpression made by Van Driesen as a witness, the Trial Examinercredited truthfulness to his testimony regarding the submission of alist of "agitators" to Levy as recited above.We agree with the TrialExaminer, and we find that the list of "agitators" was drawn up at theinsistence of the respondent and, as hereinafter noted, used as a meansfor getting rid of those employees' who favored the United and werehostile to the Wayne Shoe Union.B.ConclusionsWe have found above that soon after the United had attempted toorganize its employees, the respondent, through its agent, Bishop,took steps to forestall such organization.Bishop did not hesitate touse the office of the president of the respondent to sign up membersfor an inside organization, nor was this discouraged by Harold Levy,who after entering his brother's office and inquiring as to what was21 In arriving at the above conclusion we have not overlooked the respondent's contentionat the oral argument that it was not unusual for the respondent to make loans to em-ployeesAs noted earlier we have reversed the Trial Examiner's ruling with respect tocertain receiptsevidencing loans made by the respondent to its employees.We have re-ceived the receipts in evidence and have considered them along with the offer of proof thatthe respondent had made loans to employees other than Irwin and Van Driesen, which weaccept as true.While an employer may make loans to employees under other circum-stances,it is a violation of the Act for an employer to make loans for the purpose ofrendering financial aid to a labor organization.0Van Driesen was chairman of the executive board of the Wayne Shoe Union from July5, 1939,until on or about February 1, 1940. It appears to have been in this capacity thathe conferredwith Levy. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing on, permitted himself to be led "playfully" out of the office.When the employees apparently rebelled at the plan being foistedupon them by the respondent and expelled Bishop from their member-ship, the respondent took further steps to regain their "confidence,"and further 'petitions were, circulated among the employees at itsbehest.To insure the success.of'the inside union, the respondent'spresident and supervisory employees cautioned recalcitrant employeesthat they would either join the inside union or the plant would shutdown.Financial assistance was rendered by the respondent to theWayne Shoe Union in the form of loans which were repaid! by collect-ing small sums from the employees pursuant to a plan acquiesced inand consented to by supervisory employees. In contrast the treatmentaccorded the, United deserves consideration.When the admonitions-to those opposing the Wayne Shoe Union did not produce the desiredresults, the respondent had a list of "agitators" drawn up, andthose favoring the United were subsequently discharged on variouspretexts.23A labor organization formed and operating under such circum-stances could not operate independently of the respondent, and isincapable of functioning as a bona fide bargaining agency for theemployees.24We find that the respondent dominated and interferedwith the formation and administration of the Wayne Shoe Unionand contributed financial and other support thereto, and therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We further findthat the agreement entered into between the respondent and theexecutive board members of the Wayne Shoe Union and the con-tractual relationship existing thereunder have been and are a meansof utilizing an employer-dominated organization to frustrate theexercise by the respondent's employees of the rights guaranteed inSection 7 of the Act.'We also find that by the statements and otheracts of Arthur, Lenschen, and Isador Levy, on the occasions and underthe circumstances heretofore discussed, the respondent has interfered,with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.C. The discrimination as to hire and tenure of employment1.The discrimination against Karl Niekrewicz, Ruth Daniels, andHelen JarusikThe complaint alleges that on or about October 4, 1939, the re-spondent terminated the employment of and refused to reinstate Karl23 See SectionC below.24See N.L. R. B. v. Link-BeltCo., decided January 6, 1941 (U. S. Sup Ct.)Titan MetalMfg. Co. v. N. L. R. B,106 F. (2d) (C. C. A. 3), cert.denied308 U.S. 615. -BANNER SLIPPER COMPANY, INC.637Niekrewicz,Ruth Daniels; and Helen Jarusik,'5 "because of saidemployees membership in and activity on behalf of the Union."Karl Niekrewicz,an employee in the heeling department, joinedthe United in June 1939 and was active in signing up members forthat labor organization during its organizational drive at that time.He was one of those listed among the "agitators" early in August1939 when Van Driesen reported to Isador Levy the names of thoseemployees who refused to sign the petition circulated about that dateas discussed above.,--On September 29,1939, Harold Levy called Niekrewicz during work-ing hours into the leather room of the factory away from the otheremployees.Levy told Niekrewicz that "the CIO would never getinto the factory because they have spent enough money to form a localunion" and that if Niekrewicz was wise he would mind his own businessand forget about the CIO while he still had a job.Although Levydenied making this statement, the Trial Examiner found as a factthe foregoing as testified by Niekrewicz.We find that Levy made the'statement attributed to him above.The morning of October 4, 1939, Pete Reifler, an employee in anotherdepartment, went into the packing room where Ruth Daniels wasworking and pinched Daniels' arm.As Reifler walked away, Niek-rewicz,_ who was Daniels' "boy friend," and Reifler exchanged wordsover the incident.Reifler said to Niekrewicz, "Do you want to makesomething out of it?"Niekrewicz replied, "Sure," and Reifler "swung?'at Niekrewicz.The latter pushed Reifler between some racks.Afterthis incident, which took place shortly after 11 o'clock in the morn-ing, these employees continued to work until the lunch period at noon.A few minutes before 1 o'clock, at which time the employees normallyresumed work after their lunch period, Niekrewicz was about to enterthe factory.Reifler started toward Niekrewicz in the presence ofabout 150 other employees who had congregated.Ruth Daniels, whowas present, said to Reifler, "You are not going to fight here, if youwant to fight you will have to fight alone, not with your gang around."Helen Jarusik, 'a sister of Niekrewicz, also was present and "tried toseparate them."This incident ended without any blows being struckand the employees entered the factory to resume work.After Niek-rewicz had entered the- factory he met Superintendent Geiskopf, whotold Niekrewicz that since the latter "started the CIO" he was "justtrouble in the factory" 26The employees apparently worked untilabout 1: 30 p.m.The power was shut off and Van Driesen, who was2"This paragraph of the complaint also named Doris Bishop,Doris Barnes, Stell Barnes,and Helen Daniels.The allegations as to Doris Barnes have been dismissedsupra.Thoseas to Mildred Hunter, Doris Bishop, Stella Barnes, and Helen Daniels are dismissedinfra.2Our findings above are based on the uncontroverted testimony of Niekrewicz.Geiskopfdid not testify at the hearing. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen chairman of the executive board of the Wayne Shoe Union,gave instructions to do no more work until the participants in the'fight were discharged.27Meanwhile a member of the executive board of the Wayne ShoeUnion had suggested to Van Driesen that it was a good time to getrid of some of the "agitators:" Isador Levy was absent from thefactory when these events took place.Van Driesen telephoned him asto what had happened and suggested that "he had better come downhere and see what he could do."A few minutes later the executive board met in Isador Levy's officewith him and Harold Levy present. , They discussed the fact "that itwas the best time of getting rid of these agitators." 23Harold Levysummoned Niekrewicz, Reifler, Ruth Daniels, and Helen Jarusik to theoffice.Isador Levy asked these employees to state what had taken place.After they had done'so members of the executive board indicated thatthe employees who had participated in the fight should "be fired."Levy then said, "I guess that is the only way, I will have to fire you,"and the employment of the e bove four individuals was terminated 29After the above events, according to Niekrewicz's testimony, HaroldLevy said to Reifler in Niekrewicz's presence, "You don't have any-thing to worry ,about." 30Levy denied having made this statement.The undisputed evidence shows, however, that Reifler early in 1940resumed work for the respondent at the same position held by himup to October 4, 1939.31There was no evidence that the respondenthad ever offered to reinstate Niekrewicz, however, and the respondentmade no contention at the hearing that it had ever been willing torehire him.Under the circumstances we find, as did the Trial Ex-aminer, that Harold Levy made the foregoing statement attributedto him by Niekrewicz.Helen Jarusik,whose employment was terminated on October 4,1939, as indicated above, joined the United in June 1939 and was activeat that time in soliciting members for the United.27 In its brief and at the oral argument,the respondent contended that the power was notturned on and off after the lunch recess,but that it ii as not turned on "until those involvedin the fight episode had been discharged which was about 2 p m."The testimony on thispoint is conflictingWe agree with the Trial Examiner who found as a fact that theemployees were working for a while after the noon recess,and we find as stated above.18 See the discussion above regarding the conversation between Van Driesen and IsadorLevy as to finding grounds for discharging the "agitators."29Although Levy testified that the above discharges resulted from his "own decision," weagree with the Trial Examiner who found as a fact that the employees were discharged atthe request of the executive board of the respondent-dominated Wayne Shoe UnionIn anyevent whether the discharges were the result of Levy's own decision or compliance with therequest of a respondent-dominated union, we find,as hereinafter noted, the true basis forthe discharges to be the activities of such employees on behalf of the United10Niekrewicz and Reifler apologized to one another after their altercation.Levy appearsto have madethisstatement shortly after the exchange of apologies.11There is no evidence that Reifler ever joined the United or in any other way assisted it. BANNER SLIPPERCOMPANY, INC.639On the afternoon of June 23; 1939, Frances La Truiar, forelady ofthe packing department, said to the girls employed in that depart-ment, "It is'up to you if you want to work you can, and if you wantto sign with the CIO you can because the company is going to padlockthe door, Mr. Levy said so." La Truiar then accused Jarusik ofbeing responsible for the organizational drive of the United and askedJarusik to go with her to the office of Geiskopf, plant superintendent.In Geiskopf's officeGeiskopf told Jarusik that she was to blame forthe CIO coming into Honesdale and that "Mr. Levy, would soonermove the plant to New York instead of breaking in us damn farm-ers."'32Jarusik's name was among those discussed in August 1936as "agitators" by Van Driesen and Isador Levy.Thereafter, on orabout October 2, 1939, according to the testimony of Helen Jarusik;Isador Levy spoke to Jarusik in the factory at the table where sheworked, telling her,,"You have no more respect for.me than a God-damn louse bringing the CIO into the factory."Although Levydenied making this statement, the Trial Examiner foundas a factthe foregoing testimony of Helen Jarusik.We find that Levy madethe statement attributed to him above.The discharge of Jarusiktook place 2 days later as described above.Ruth Daniels,whose employment also was terminated on'October 4,1939, as indicated above, ,joined the United in June 1939.She wasone of those mentioned as "agitators" in the discussion between VanDriesen and Isador Levy early in August 1939.After her dischargeon October 4,1939, she was sitting in an automobile with Helen Danielsand Mildred Hunter.According to the testimony of Ruth Daniels,Harold Levy approached the automobile and entered into conversa-tion with her.She asked Levy why she was discharged and he re-plied, "You know why you were fired.Helen Jarusik and StanleyJarusik are working with the CIO,Karl isHelen's brother, and youare going with Karl."Mildred Hunter corroborated this testimony.David Potter, Sr.,'3called as a witness by' the Board, testified thatabout 5 o'clock in the afternoon of October 4, 1939, as Potter wasleaving the factory to go home he saw Harold Levy standing at anautomobile in which Ruth Daniels and others he did not recognizewere seated.Harold Levy denied having had this conversation.32The above statement of La Trular and Geiskopf are based on the uncontroverted testi-mony of Helen JarusikLa Trular and Geiskopf were no longer in respondent's employ,and neither of them ,testified at the hearing.Although in its brief and at the oral argu-ment, respondent contended that the whereabouts of La Truiar and Geiskopf were unknown,there was-no showing that the respondent made any effort to locate either La Truiar OrGeiskopf,nor was any request made of the Board for the issuance of a subpoena requiringtheir presence at the hearing. It is to be noted that Honesdaleis a smalltown with apopulation of apl,i oximately 5,000 personsSince the contrary has not been shown, wennist assume that the respondents failure to make any 'efforts to locate either La Truiar orGeiskopf was due to its belief that their testimony would be adverse to it.11This witness is the father of David Potter who is named' in the complaint. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe TrialExaminerwas impressed, however, with the above testimonyof Daniels,Hunter, and Potter, and we agree with the Trial Examinerand find that Harold Levy on thisoccasionmade the statement toRuth Danielsas detailed above.The respondent took exception to the finding of the Trial Examinerthat Niekrewicz, Ruth Daniels, and Helen Jarusik werediscrimina-torily discharged, and contended at the oral argument that they weredischarged because they disrupted production. In the light of all thecircumstances surrounding the discharges, we do not find the re-spondent's reason`convincing.We have found above that work wasresumed after the lunch period and ceased only when the power wassubsequently, tturned. off, and Van Driesen, chairman of the executiveboard of the respondent-dominated Wayne Shoe Union, instructedthe other employees to do no more work until the employees in ques-tion were,discharged.We have also considered that Niekrewicz, RuthDaniels, and Helen Jarusik were on the list of "agitators," their activities on behalf of the United, and the hostile attitude of the re-,,spondent towards the United as evidenced by the above anti-unionstatements of supervisory employees, including the president of therespondent.We find - that the respondent discharged Karl Niekrewicz, RuthDaniels, and Helen Jariisik because of their activities on behalf ofand membership in the United and not because of their participationin the "fight incident" which we find the respondent used as a pretextfor the discharges.We further find that the respondent by dis-charging -Karl Niekrewicz, Ruth Daniels, and Helen Jarusik, onOctober 4, 1939, discriminated in regard to their hire and tenure ofemployment, thereby discouraging membership in the United, encour-aging membership in the Wayne Shoe Union, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.The cases of discrimination on or about December 4, 1939The complaint alleges that on or about December 4, 1939, the re-spondent terminated the employment of and refused to reinstateRoland Kline, Ellery Potter, Robert Polt, David Potter, Jr.,,WinifredPotter,34 and Loren Mills because of said employees' membership andactivity on behalf of the United.The respondent contends that theseemployees were discharged because, in violation of instructions bytheir foremen, they absented themselves from work and went deerhunting on December 1, 1939, the first, day of the Pennsylvania deerseason.34This employee was originally named in the complaint as Peter Potter, but the evidencedisclosed that his real name is Winifred Potter.During the hearing the, complaint wasamended accordingly. BANNER SLIPPERCOMPANY, INC.641,David Potter, Jr.,35 Ellery Potter,andMillsworked in the finishingdepartment under Foreman Louis La Point.Mills had worked forthe respondent over 4 years, David Potter, Jr., over 3 years, andEllery Potter over 1 year.All three joined the United in June 1939and David Potter, Jr., was active at that time in obtaining membersfor the United.All three were mentioned as "agitators" in the dis-cussion held between Isador Levy and Van Driesen early in August1939 as discussed above.These three employees absented themselvesfrom work and went deer hunting on December 1, 1939, without ob-taining the permission of the respondent. 'They testified that theyreceived no instructions from their foreman, La Point, warning themnot to go hunting.La Point denied this and testified that he gavesuch instructions to all three on November 30.He testified that theywere the only employees of approximately 60 in his department towhom he imparted such instructions inasmuch as they were the onlythree employees who had announced that they were going hunting.Isador Levy testified that before December 1 he had called to hisoffice Gieskopf and Foremen Hyzen and Myers, and had told them toinform the employees in their departments that the respondent-could"not let them take off Friday."The Trial Examiner was impressedby the fact that Levy in this testimony did not mention La Point asone of those foremen called to his office.36Under all the circumstances;we agree with the Trial Examiner, and we find that La Point did nottellDavid Potter, Jr., Ellery Potter, and Mills that they shouldrefrain from going hunting.Wini f 'red Potterhad worked about 7 months for the respondent asa sole layer and was under the direct supervision of Geiskopf, theplant superintendent.He joined the United in June 1939 and earlyin August was mentioned in the conversation between Levy and VanDriesen as one of the "agitators." Potter testified that he told anotheremployee in Geiskopf's presence prior to December 1 that he' wasgoing hunting and that Geiskopf did not instruct him to the contrary.We find, as did the Trial Examiner, that Winifred Potter's testimonyis true.,Boland KlineandRobert Poltworked in the lasting departmentunder Foreman Harold Myers. Kline had worked for the respondentabout 3 years mid Polt about 21/2 years prior to the termination oftheir employment in December 1939.Kline joined the United inSeptember and Polt in June 1939. These two employees were amongthose mentioned as "agitators" in the discussion between Levy and45The testimony shows that the David Potter mentioned in the complaint is DavidPotter, Ji.36 Levy testified that he spoke to La Point about the matter at a later time,but the timehe mentioned vas Friday.That would have been December 1.The employees had gonehunting, honnever,and had not reported for wwoik on that morning. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Driesen early in August 1939 as described above.37Kline ad-mitted that on November 30 Myers warned him about going hunting,but Polt denied that Myers ever mentioned the matter to him.Weare of the opinion and find, as did the Trial Examiner, that Myerstold both of these employees prior to December 1 not to go hunting.On December 4, 1939, after the above events, Harold Levy calledto one of the company offices the members of the executive board 38of theWayne Shoe Union. Levy asked the members of the executiveboard" "what we thought about the way the boys did, tie the shop upafter they were forbidden to go hunting, the shop was working fulltime and some departments were working overtime." Following somediscussion by the members of the board,3° but without any vote beingtaken, Levy and Geiskopf informed the above six employees thatthey were discharged.-There was testimony that Paul Marshal, an employee in the lastingdepartment went hunting on December 1, 1939, without permissionand that he was not discharged.As the respondent offered no evidenceto refute this testimony we find it to be true.The evidence alsoshowed that from 12 to 18 employes in the sole cutting room wenthunting on the above date and that the respondent did not dischargeany of them. Isador Levy testified that on November 30 he discovered"that that particular department . . . had enough surplus and it wasnot necessary for them to come in" and that he told Geiskopf hecould "give them-permission to take off."On Friday morning, De-cember 1, Harold Levy spoke to Van Driesen regarding the absenceof so many employees from the plant.40Van Driesen then made atour of the plant and found that from 12 to 18 employees were absentfrom the sole cutting room.Van Driesen called this fact to Harold,Levy's attention, the latter having been unaware until then of theseabsences from that department.Although Levy a little while latertoldVan Driesen that he had learned from Geiskopf that the em-ployees of the sole cutting room had received permission to go hunt-ing, it appears probable that in view of Harold Levy's position inthe plant he would have already known about such permission had itin fact previously been given to so large a number of employees. Insupport of such conclusion it is significant that the respondent calledneither Geiskopf 41 nor the employees of the sole cutting 42 room to37Although Kline did not join the United until September 1939 he was one of those menwho did not sign the petition'signed by most of the employees on or about June 24, 1939.11 It appears that all members of the executive board did not attend this meetingR° Some members of the executive board expressed the view that the employeesshould bed,scharged, but others disagreed.40The management discussed various matters with Van Driesen from timeto time aschairman of the executive board of the Wayne Shoe Union.41See footnote32, supra42Only one employee from that department testified that he had been given permission togc hunting.nail the respondent given such permission to all the absent employees itappears likely that the respondent would have offered their testimony to that effect. BANNER SLIPPERCOMPANY, INC.643testify that permission to go hunting had in fact been given.Evenif the respondent, however, gave permission to the above employeesto go hunting on December 1, as it contended, such action would indi-cate that the respondent itself had not regarded absence from workon that date as so serious a matter as it contended at the hearing.The respondent also contended that its main concern as to produc-tion on December 1 was on the so-called "McKay side" as distinguishedfrom the "Compos side" of the factory. It contended that produc-tion was lagging on the McKay side.The contention of the respond-ent'switnesses was that the six employees were discharged becausetheir absence to go hunting had interfered with production on theMcKay side. It is clear, however, from Harold Levy's testimonyon cross-examination by counsel for the Board, that such a consid-eration could not have been the basis for discharging all six of theseemployees.Levy testified as follows :Q. (By Mr. Cunniff.)Now, did I understand you to testifythat Sukiennick'43 Michael or Mitch Sukiennick, or whatever hisname happens to be was caught up in his work?A. I would say yes.Q.Well, you said he was, didn't you?A. Yes._Q.Well, then, if Sukiennick was caught up in his work, so wasRobert Polt, wasn't he?-A. Not necessarily.Q.Well nowA. I can explain that._Q.Well, go ahead and explain it.A.Well, putting in shanks is the same operation on bothCompos and McKay, so that if the McKay side was overburdenedwith too much work some of that work would be pushed over tothe Compos side.Q.` Which side did Polt work on?'A. Compos.Q Which side did Sukiennick work on?A. Compos.This attempted explanation for the difference in the attitude of therespondent toward Polt and Sukiennick is weakened by the fact that'on direct examination Levy had testified, ". . . there was no worryabout the Compos side." It is also significant that Winifred Potter,another of the six employees discharged on December 4, worked on,the "Compos side."4' Sukienmck, an employee in thelastingdepartmentand a memberof theexecutive boardof the Wayne Shoe Union, was told on November 30 not to go hunting, but waslater, onDecember1,given permission to go.44184 f3-42-v of 31--42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe view as significant in determining the motive of the respondentthe fact that during the previous deer hunting seasons 14 duringwhich five of the above six employees were employed by the, respond-ent, four of them had gone hunting without permission and the re-spondent had never taken any disciplinary action against them forsuch absences from their work.Upon the entire record we do not find the reasons given by the re-spondent for singling out the above six employees for discharge tobe convincing.In the light of the entire record, we find, as did theTrial Examiner, that the respondent discharged Kline, Polt, Mills,Ellery Potter, David Potter, Jr., and Winifred Potter, on or aboutDecember 4, 1939, because of their membership in and activity onbehalf of the United, thereby discouraging membership in the United,encouraging membership in the Wayne Shoe Union, and interferingwith, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.3.The discrimination against Stanley Jarusik, Frank Krol, andWyman SmithThe complaint alleges that in or about January 1940 the respondentterminated the employment of and refused to reinstate Stanley Jarusik,Frank Krol, and Wyman Smith because of said employees' member-ship in and activity on behalf of the United.The respondent con-tends that it did not call Jarusik back to work after a lay-off inDecember 1939 because of a belief that he had other employment, thatFrank Krol's employment was terminated because he was not in goodstanding with the Wayne Shoe Union and that Wyman Smith wasnot reemployed in January 1940 after a lay-off because he never re-turned "to get his job back."Stanley Jarusikworked for the respondent at various times since1934, his last such employment being from August 1938 until January1940.He had joined the United in 1936, but discontinued member-ship in 1937.He again joined the United in June 1939. Jarusikwas instrumental in bringing a United organizer to Clark's Cornersto address certain of the employees,of the respondent in June 1939at the meeting described above. ' He also announced that meeting to.those employees who attended it and was a leader in soliciting mem-berships for the United among the respondent's employees" about thattime.On June 22, 1939, Leuschen came to the trimming machine in theplant where Jarusik was at work and stated to him, "I heard thatyou are one of the fellows that are starting a union in the shop.",cThe deer hunting season in Pennsylvania is by law limited to a few daysduring eachyear BANNER SLIPPERCOMPANY, INC.645Jarusik refused to sign the petition described above which was signedby most of the respondent's employees on June 24, 1939.About 2days later Leuschen told Jarusik that he deserved credit for what hehad done in organizing the shop, but that Jarusik "had better signup with the local union."Early in July 1939 Lenschen removedJarusik from his work as a trimmer and put him to work "pullingup sides."Leuschen at the time of changing Jarusik's work said," .. . the boys over there don't want you to work with them and ifyou work there they would have trouble."Lenschen also then toldJarusik that if the C. I. O. organizers should come into the factory"they would get beaten off.7 45Jarusik was one of those employees who did not sign the petitionsmentioned above which were circulated early in August 1939 andwas mentioned in the conversation between Van Driesen and IsadorLevy about that time as one of the "agitators."About the middle ofAugust 1939, during a conversation with Harold Levy at the factory,Levy said to Jarusik, according to the latter, "Here is fifty dollars,you take this and get out of town, with you out of the way we'llhave no trouble with unions in this plant."Although Levy deniedmaking this. statement, we agree with the Trial Examiner who wasimpressed with the testimony of Jarusik, and we find that Levy madethe statement attributed to him.On October 4, 1939, Harold Levy,as found above, mentioned to Ruth Daniels that Helen Jarusik andStanley Jarusik were working for the C. I. O.Jarusik testified that he helped "clean up the shop" after January1, 1940, as was customary.Because of rumors that the machines werecome back?" and Myers replied, "I don't know anything about it,but I will let you know when you come Friday for your pay." Ac-cording to Jarusik he returned on the following Friday and foundhis machine had been operating and thereupon Myers told him thathe (Myers) "put one of the other boys on" as Myers did not thinkthat it would pay Jarusik to come to the plant.Jarusik further testi-fied that he then asked when he should return and that Myers repliedthat there would be no work for a month or more and that Myerswould let him know "when we want you."1On direct examination Myers testified that Jarusik never did anywork in the plant after January 1, 1940, and he denied having hadthe above conversation with Jarusik.On cross-examination by coun-sel for the Board regarding the conversation in question he testifiedthat he did not "remember" conversing with Jarusik in January 1940.46The above is I ased on the uncontroverted testimony of Jarusik.Lenschen did not.tes-tify at the bearingSee also footnote6, supra 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record in the case, We find, as did theTrial Examiner, that the conversation took place substantially astestified to by Jarusik.46 `Myers admitted that he had never called Jarusik back to work, buttestified that it was because another employee, a neighbor of Jarusik,had told him that Jarusik had other work in Binghamton. The recorddiscloses that Jarusik was not working at the time Myers made thebove inquiry. In view of Myers' promise to recall Jarusik "whenwe want you," his reason for the failure to recall Jarusik is not con-vincing.Jarusik, according to Myers, was a "good worker" and athe casual word of a neighbor and have neglected to recall a competentworker of many years' service.As we have observed, Jarusik wasthe outstanding proponent of the United in the plant.We are of theopinion that the respondent seized upon the first excuse to rid itselfof this active union member.Under all the circumstances we find, as did the Trial Examiner,that the respondent, in failing to recall Jarusik to work in January1940, discriminated in regard to his hire, and tenure of employment,thereby discouraging membership in the United, encouraging mem-bership in the Wayne Shoe Union, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.Frank Krollwas employed by the respondent in 1934, working untilsome time in 1935.He resumed his employment in 1936 and con-tinued it until his discharge in January 1940.He last worked as apull-over machine operator.Krol joined the United in June 1939; and attended the meeting atClark's Corners during that month as described above.He was men-tioned as one of the "agitators" in the conversation between VanDriesen and Isador Levy early in August 1939.After the closed-shopcontract was executed between the respondent and the Wayne ShoeUnion on September 21, 1939, Krol never paid any dues to that labororganization, although one of his fellow employees made some duespayments for him.During the first week of January 1940 Krol finished some work thathad not been completed before the New Year and was then laid off,supposedly "until they moved the machines around."About themiddle of January Krol returned to the plant and asked Myers about'0AlthoughMyersdenied seeing Jarusik at the plant after January1, 1940,he did admitspeakingto him in December 1939 "when we got-through finishing up for the holidays[Christmas]."Myers testified,"I told Stanley when he come in and got his pay, I noticedsomething about-well,I said, 'whenwe wantyou iie will get in touch with you.' " BANNER SLIPPER COMPANY, INC.647returning to work.Myers told Krol that the latter would have to"make up with the local union," before he could resume work.Krolthen spoke to Van Driesen regarding-membership in the Wayne ShoeUnion, but was informed-about 3 days later that he "had been votedout."Krol was not thereafter recalled- by the respondent.On the basis of the above facts it is clear that the respondent failedto allow Krol to resume work in January 1940 because Krol was nota member in good standing with the Wayne Shoe Union pursuantto the closed-shop contract it had with that labor organization.Atthe time this closed-shop contract was executed, the Wayne ShoeUnion was a labor organization which had been established and as-sisted by the respondent's unfair labor, practices.For that reasonsuch contract does not fall within the proviso of Section 8 (3) ofthe Act and cannot operate as a defense to the discriminatory refusalto allow Krol to resume work 47We find that by refusing to allow Krol to resume his employmentin January 1940, the respondent discriminated in regard to his hireand tenure of employment, thereby encouraging membership in theWayne Shoe Union, and discouraging membership in the United.48We further find that, by such conduct, the respondent_has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act.Wyman Smithworked for the respondent from September 1938until the termination of his employment in January 1940.He wasan "uppers layer" at the time of his last employment.Smith joined the United in June 1939. After the respondentsigned the closed-shop contract mentioned above, Smith did notmake the required dues payments to the Wayne Shoe Union.40OnDecember 23, 1939, Smith's foreman, Myers, told him that there wouldbe no more work until after the holidays.Smith testified that when he sought to return to work in the .latterpart of January, Myers took him to the superintendent's office andtold him that if his "name wasn't on there" he "would have to seeJoe Van Driesen and get fixed up with the local union." Smith fur-ther testified that Myers had reference to "a list of the union, thelocal union." 50Smith also testified that he talked to Van Driesen44The proviso states : "that nothing inthe Act . . . shallpreclude an employer frommaking an agreementwith alabor organization(not established,maintained or assisted byany action defined in this Act as an unfair labor practice)to require as a condition of em-ployment membership therein if such labor organization is the representatibes of theemployees as provided in Section 9 (a) in the appropriate bargaining unit covered by suchagreement when made.""SeeN. L R B v J Greenbaum Tanning Co.,110 F. (2d) 984,certdenied 311U S 662.41 Smith testified that he paid dues only oncew The evidence shows that Wayne Shoe Union was keeping posted on the door of thesuperintendent's office about that time a list of members in good standing with that labororganization. 648DECISIONS OF. NATIONAL LABOR RELATIONS BOARDwho promised to take the matter up with the Wayne Shoe Union,and that soon thereafter Van Driesen told him that he "was voted outat that meeting."Myers denied that Smith ever returned to theplant in January 1940 and also denied that he ever told Smith thatthe latter would be required to have his name on the above list beforebeing allowed to work.Myers also testified that he did not remem-ber whether Smith's name was on the list.Van Driesen corroboratedSmith's testimony that the Wayne Shoe Union voted Smith "out"about this time. It is unlikely that the Wayne Shoe Union wouldhave found occasion to take such action had Smith'not returned to"seek work in January.Moreover, since Myers admittedly told Krolduring January 1940 that Krol would have to be in good standingwith the Wayne Shoe Union in order to work, it is likely that hewould have made the same requirement of Smith. The TrialExaminer credited Smith's testimony and we find it to be true.It is clear that Myers did not allow Smith to resume work in January1940 because he was 'not a member -in-good standing with'the'WayneShoe Union.The closed-shop contract of September 21, 1939, is nodefense to this conduct of the respondent for the same reasons as havealready been stated above in discussing the discrimination againstKrol.We find that by refusing to allow Smith to resume his employmentin January 1940, the respondent discriminated in regard to his hireand tenure of employment, thereby encouraging membership in theWayne Shoe Union and discouraging membership in the United.Wefurther 'find that by such conduct, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.4.The alleged discrimination against Mildred Hunter, Doris Bishop,,Stella Barnes; Helen Daniels, and Vincent PoltThe complaint alleged that on or about October 4, 1939, the re-spondent discriminatorily terlninted the employment of and refused toreinstateMildred Hunter, Doris Bishop, Stella Barnes, and HelenDanielsThe respondent's defense was that these employees volun-tarily left. their employment and that it did not have any work avail-able for them, when they applied for reinstatement.The TrialExaminer found that they had not been discriminatorily dischargedor refused reinstatement, and recommended that the complaint bedismissed as to them.The complaint also alleged that in or aboutJanuary 1940, the respondent discriminatorily terminated the em-ployment of and refused to reinstate Vincent Polt.Since there was noevidence to show the circumstances of Polt's termination of employ..ment, the Trial Examiner recommended that the complaint be dis-missed as to -him.No exceptions were filed to the, above findings and BANNER SLIPPER COMPANY, INC.649recommendations.We have reviewed the record with respect to theforegoing employees and agree with the findings and recommeiidation=of the Trial Examiner.We find that the evidence does not supportthe allegations of the complaint that these employees were discrimi-nated against, and, accordingly, such allegations will be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe- find that the activities of the respondent set forth in Section III -above. occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE. REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of theAct.We havefoundthat the respondent dominated and interfered withthe formationand administrationof the Wayne Shoe Union and con-tributed financial and other support thereto. In order' to effectuatethe policies of the Act and to free the employees of the respondentfrom such domination and' interference, and the effects thereof, whichconstitute a continuing obstacle to the exercise by the employees ofthe rights guaranteed in the Act, we will order the respondent to with-draw all recognition from the Wayne Shoe Union, as representativeof any of its employees for the purposes of collective bargaining withrespect to grievances, labor disputes, rates of pay, wages, hours ofemployment, and other conditions of employment, and to disestablishthe Wayne Shoe Unionas suchrepresentative.Since the agreement of September 21, 1939, between the respondentand the executive board members of the Wayne Shoe Union embodiesrecognition of said executive board members as representatives of therespondent's employees, and since this contract represents the fruits ofthe respondent's unfair labor practices, we will order the respondentto cease giving effect to this or any other agreements it may have enteredinto with such executive board members or with the Waype Shoe Union,or to any modification or extension thereof.Nothing in our order, how-ever, shall be taken to require the respondent to vary those wage, hour,and other such substantive features of its relations with the employeesthemselves, which the respondent may have established in performanceof these contracts, as extended, renewed, modified, supplemented, orsuperseded. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARD.Since we have found that the respondent terminated the employmentofKarl Niekrewicz, Ruth Daniels, Helen Jarusik, Roland Kline,Ellery Potter, Robert Polt, David Potter, Jr., Winifred Potter, LorenMills, Stanley Jarusik, Frank Krol, and Wyman Smith because oftheir membership in and activity on behalf of 'the United, we shallorder the respondent to cease and desist from such discrimination.Moreover, to effectuate the'purposes of the Act, we shall order therespondent to offer these employees immediate and full reinstatementto their former or substantially equivalent positions with the re-spondent, without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay they have suf-fered by reason of the respondent's discrimination against them bypayment to each of them of a sum of money equal to the amount he orshe would normally have earned as wages from the date of discrimina-tion against him or her to the date of the offer of reinstatement, lesshis or her net earnings 51 during such period.Upon the-basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW'1.United Shoe Workers of America, affiliated with the Congress ofIndustrialOrganizations, andWayne Shoe and Slipper WorkersUnion, Inc., are labor organizations, -within the meaning of Section2 (5) of the Act.,2.By dominating and interfering with the formation and adminis-tration ofWayne Shoe and Slipper Workers Union Inc., and con-tributing financial and other support to"it, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employmentof Karl Niekrewicz, Ruth Daniels, Helen Jarusik, Roland Kline, ElleryPotter, Robert Polt, David Potter, Jr., Winifred Potter, Loren Mills,Stanley Jarusik, Frank Krol, and Wyman Smith, thereby encouragingmembership in Wayne Shoe and Slipper Workers Union Inc., anddiscouraging membership in United Shoe Workers of America, therespondent has engaged, in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act."By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but 'for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.Seematterof Crossett Lumber Company and-United Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Saitmtll Workers Union, Local 2590,8 N. L. R. B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. National Labor Bela-fsonsBoard,decided by United States Supreme Court, November 12, 1940 BANNER SLIPPER -COMPANY, INC.6514.By interfering with, restraining, and coercing its employees intheir exercise of the .rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to Doris Barnes,Mildred Hunter, Doris Bishop, Stella Barnes, Helen Daniels, andVincent Polt.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders.that the respondent,Banner Slipper -Co.,, Inc., Honesdale, Pennsylvania, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of WayneShoe and Slipper Workers Union Inc., or with the formation oradministration of any other labor organization of its employees andfrom contributing financial or other support to Wayne Shoe andSlipperWorkers Union Inc., or any other labor organizations ofits employees;(b)RecognizingWayne Shoe and Slipper Workers Union Inc.,is the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or other conditions of work :(c)Giving effect to its contract of September 21, 1939, or anymodification or extension thereof, or any other contract it may haveentered into with the executive board members of Wayne Shoe andSlipper Workers Union Inc., or with that labor organization;(d)Encouraging membership in Wayne Shoe and Slipper Work-ersUnion Inc., or any other labor organization of its employees, ordiscouraging membership in United Shoe Workers of America or anyother labor organization of its employees by discriminating in regardto hire or tenure of employment or any term or condition of employ-ment; and(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid and protection as guaranteed in Section 7 of the National'LaborRelations Act.II 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :.(a)Withdraw all recognition from Wayne Shoe and SlipperWorkers Union Inc., and the Executive Board of that labor organi-zation, as a representative or representatives of its employees _forthe purposes of dealing, with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment and completely disestablishWayne Shoeand Slipper Workers Union, Inc., and the Executive Board of thatlabor organization as such representative or representatives;_(b)Offer to Karl Niekrewicz, Ruth Daniels, Helen Jarusik,Roland Kline, Ellery Potter, Robert Polt, David Potter, Jr., Wini-fred Potter, Loren Mills, Stanley Jarusik, Frank Krol, and WymanSmith immediate and full reinstatement to'their former or substan-tially equivalent positions without prejudice to their seniority orother rights and privileges;(c)Make whole Karl Niekrewicz, Ruth Daniels, Helen Jarusik,Roland Kline; Ellery Potter, Robert Polt, David Potter, Jr., Wini-fred Potter, Loren Mills, Stanley Jarusik, Frank Krol, and WymanSmith for any loss of pay they may have suffered by reason of therespondent's discrimination in regard to the hire and tenure of theiremployment and the terms and conditions of their employment, bypayment to each of them respectively, of _a sum of money equal tothat which he or she normally would have earned as wages duringthe period from the date of such discrimination to the date 'of theoffer of reinstatement less his or her net earnings 52 during said period;(d)Post immediately in conspicuous places at its plant andmaintain for a period of at least sixty (60) consecutive' days fromthe date of posting, notices to its employees stating:, (1) that therespondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), (c), (d), and (e) ofthis Order; (2) that it will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) of this Order; and (3) that therespondent's employees are free to become or remain members ofUnited Shoe Workers of America, and the respondent will notdiscriminate against any employee because of membership or activityin that organization;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the allegations of the complaintwith respect to Doris Barnes, Mildred Hunter, Doris Bishop, StellaBarnes,Helen Daniels; and Vincent Polt be, and the same hereby are,dismissed.0 See footnote 51,supra.